Citation Nr: 0915981	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  04-30 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a left shoulder 
disorder. 

3.  Entitlement to service connection for a lumbar spine 
disorder.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1969.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from April 2002 and December 2005 
rating decisions of the Department of Veterans Affairs' (VA) 
Regional Office (RO) in Portland, Oregon.
			
In a February 2009 VA Form 21-4138, the Veteran withdrew the 
issue of entitlement to an increased rating for posttraumatic 
stress disorder.  As such, this issue will not be addressed 
by the Board and is considered to be properly withdrawn in 
accord with 38 C.F.R. § 20.204.

The Board notes that in a March 2009 VA Form 21-4138, the 
Veterans submitted a waiver for evidence received that was 
not reviewed in the first instance by the RO.  Additionally, 
the Board notes that at the March 2009 hearing the Veteran 
raised an issue for an earlier effective date involving his 
service-connected posttraumatic stress disorder.  The Board 
refers this issue to the RO for clarification and appropriate 
action.

The issues of entitlement to service connection for right and 
left shoulder disorders are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disorder has been 
etiologically related to service.

2.  The Veteran's tinnitus is not shown to be casually or 
etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine 
disorder have been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2009).

2.  The criteria for service connection for tinnitus have not 
been met.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 
Supp. 2005); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a lumbar spine 
disorder and tinnitus.  To establish service connection, the 
record must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  In other words, entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  

Lumbar Spine Disorder
Here, the first element for service connection is met.  The 
Veteran has been diagnosed, in an April 2008 VA examination, 
for example, with a chronic lumbar spine strain with 
degenerative disc disease.
	
The Board additionally finds there is adequate documentation 
of the in-service incurrence of the Veteran's back problem.  
First, a service treatment record of May 1967 diagnosed the 
Veteran with a contusion of the back with muscle spasm.  A 
subsequent service treatment record of June 1967 also appears 
to document the existence of muscle spasm of the back, 
although the record might refer to "neck," not "back," as 
the handwriting in the note is unclear.  Nevertheless, the 
Veteran contends he injured his back in when performing work 
on a vehicle in May 1967 and in a June 1967 jeep accident.  
The Board finds there is no dispute in this regard; indeed, 
the accidents were conceded at the March 2009 hearing and 
also by the RO as the Veteran has been awarded service 
connection for his posttraumatic stress disorder in part due 
to a fatality witnessed by the Veteran in the June 1967 jeep 
accident.  Given all of this evidence and construing any 
reasonable doubt in favor of the Veteran, the Board finds 
that the in-service incurrence of the Veteran's back injury 
is established.

As to a link between service and the Veteran's current lumbar 
spine problem, the file contains only one nexus opinion, and 
it is a positive opinion.  The Veteran underwent a VA 
examination in April 2008 and the examiner found that the 
Veteran's current diagnosis "is at least as likely as not 
related to service."  

There are no medical opinions to the contrary of this in the 
claims file.  For these reasons, the Board finds that service 
connection has been established and the claim is granted.

Tinnitus
The Veteran seeks service connection for tinnitus.  He meets 
the first requirement for service connection for this 
condition because an October 2005 VA examination report 
contains a diagnosis of tinnitus.  

Additionally, while the Veteran's service treatment records 
contain no complaints of, treatment for, or diagnoses 
relating to tinnitus, the Veteran has contended he was 
exposed to mortar fire, machine gun fire, and artillery fire 
while on active duty.  In a December 2005 rating decision the 
RO conceded this element of service connection and awarded 
the Veteran service connection for hearing loss.  The 
Veteran's in-service noise exposure was also conceded by the 
Board at the March 2009 hearing. As such, and construing any 
reasonable doubt in favor of the Veteran, the Board finds 
that the in-service incurrence of the Veteran's tinnitus is 
established.

However, the only nexus opinion associated with the claims 
file is that of the October 2005 VA examiner who found, 
"[t]he reported tinnitus is less likely as not a result of 
events during active military service. Tinnitus seen with a 
noise induced hearing loss is usually constant in nature. The 
reported tinnitus is noticed periodically." 

The Board is cognizant of the Veteran's representative's 
arguments regarding the October 2005 VA examination set forth 
in the January 2006 notice of disagreement.  Specifically, 
the Veteran's representative argues that only "recurrent," 
not "constant" tinnitus is required under the pertinent 
regulations, and alternatively, that the Veteran's tinnitus 
is constant but unnoticed by the Veteran at times.  With 
regard to the first argument, the Board agrees that 
"recurrent," rather than "constant," tinnitus is 
contemplated under 38 C.F.R. § 4.88a, Diagnostic Code 6260 
(2009).  However, the VA examiner's point was that the 
measure of noise-induced tinnitus is the presence of constant 
tinnitus.  The examiner opined that the Veteran does not have 
noise-induced tinnitus.  That is not to say that "constant" 
tinnitus is necessary to establish service-connection.  
Rather, the Veteran here contends his tinnitus is related to 
in-service noise exposure and the VA examination revealed 
that his particular tinnitus is not consistent with such 
trauma.  The Veteran has not contended that his tinnitus had 
its onset in service unrelated any noise-exposure, in which 
case, the Board presumes the VA examiner would not have 
required evidence of "constant" tinnitus.  The second 
argument appears somewhat illogical as tinnitus, by its 
nature, is a noticeable condition.  It must be noticed to be 
present.

There are no nexus opinions to the contrary of the October 
2005 opinion in the claims file.  As such, the Board must 
find the evidence is not in equipoise as to whether the 
Veteran's tinnitus is linked to service.

Alternatively, direct service connection may also be awarded 
for a "chronic" condition when (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307, and 
the Veteran presently has the same condition); or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
Veteran's present condition.  38 C.F.R. § 3.303(b); see 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  At the 
March 2009 hearing the Veteran's representative argued that 
service connection should be considered under this 
regulation.

Here, the chronicity requirements of 38 C.F.R. 3.303(b) are 
not met.  The Veteran's tinnitus was not identified in 
service, nor has a continuity of symptomatology been 
established since service.  The earliest medical evidence 
associated with the claims file is dated from 1981, more than 
ten years after the Veteran's service separation.  The Board 
is cognizant and sympathetic to the Veteran's arguments at 
the March 2009 hearing that the gap in medical documentation 
was due to finances and family situations, however, a close 
review of the medical record reveals no documentation of 
tinnitus over the years.  It does not appear the Veteran 
discussed his tinnitus with a medical professional prior to 
the October 2005 VA examination.  For all of these reasons, 
direct service connection must also be denied based on the 
chronicity provisions of 38 C.F.R. § 3.303(b).
	
Finally, certain chronic diseases, such as organic disease of 
the nervous system, including sensorineural hearing loss and 
tinnitus, may be presumed to have been incurred in or 
aggravated during service if manifested to a compensable 
degree (10 percent) within one year of separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).  However, no diagnosis of 
tinnitus was made within one year of the Veteran's service 
separation, and the presumption for service connection for 
chronic diseases does not apply.  For all of the above 
reasons, service connection for tinnitus is denied.  

The Board has considered the Veteran's arguments in support 
of his assertion that his condition is related to service.  
However, the Veteran, as a lay person untrained in the field 
of medicine, is not competent to offer an opinion in this 
regard.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
For all of the reasons described above, service connection 
for tinnitus must be denied.
Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
January 2002 and May 2005 provided the Veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  VA has no outstanding duty to inform 
the Veteran that any additional information or evidence is 
needed.

Not all of the Veteran's duty-to-assist letters were provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  While the notices provided do not include any 
information concerning the evaluation or the effective date 
that could be assigned should service connection be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's denial of service connection as to 
tinnitus, the Veteran is not prejudiced by the failure to 
provide him that further information.  For all of these 
reasons, the Board concludes that the appeal may be 
adjudicated without a remand for further notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service treatment records and post service treatment records 
have been obtained.  He has had several personal hearings 
before the RO, and one before the Board.  He has been 
afforded VA examinations.  The Board does not have notice of 
any additional relevant evidence which is available but has 
not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  


ORDER

Service connection for a lumbar spine disorder is granted.

Service connection for tinnitus is denied.
REMAND

Upon review of the Veteran's recent hearing testimony and the 
medical record, the Board finds that a remand is required in 
order to afford the Veteran a VA examination to determine the 
nature and etiology of his shoulder conditions. In the case 
of a disability compensation claim, VA's duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2005). Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim. Id.

Here, there is no dispute the Veteran has a current diagnosis 
pertaining to his bilateral shoulders.  In an April 2008 VA 
examination, for example, he was diagnosed with a bilateral 
shoulder rotator cuff impingement.  Additionally, as 
discussed in the decision above, there is no dispute that the 
Veteran was involved in an accident while performing work on 
a vehicle in May 1967, and that he was in a traumatic motor 
vehicle accident in June 1967 in which a fellow soldier was 
killed.  These accidents were conceded both at the March 2009 
hearing and previously by the RO as a stressor involved with 
the Veteran's service-connected posttraumatic stress 
disorder.  However, the question of whether the Veteran's 
current shoulder disabilities are related to these accidents 
remains unclear.  The Veteran has been afforded one VA 
examination in connection with this claim, which took place 
in April 2008, and the examiner found that the Veteran's 
current condition is related to an abnormal acromion rather 
than the accidents that occurred in service.  Other evidence 
includes an April 1999 examination that was conducted in 
connection with a then-pending workers compensation claim.  
The examiner essentially found that the Veteran's shoulder 
problems preexisted his employment, which began in 1976.  The 
examiner stated, "[t]here is not a shred of evidence that 
this man's problems are related to his occupation."  
Similarly, in a May 1999 VA treatment note, an examining 
provider stated, "it is unclear what the cause of a rotator 
cuff tear is," finding further that it was not clearly 
linked to the Veteran's job involving manual labor.  Indeed, 
at the March 2009 hearing the Veteran argued that his 
shoulder problems preexisted his employment, were present in 
service, and were aggravated by the in-service accidents.

While the April 2008 examiner found the Veteran's current 
conditions are not directly related to the accidents in 
service, he did attribute them to an abnormal acromion and 
did not state whether this condition could have been present 
in service and aggravated by the accidents.  In light of 
this, the arguments made at the hearing, and the 1999 medical 
evidence discussed above, a VA examination is necessary to 
reconcile the issue.  An opinion in this regard must be 
obtained before the claims can be properly adjudicated.

In addition, during the pendency of this appeal the Court 
issued Dingess v. Nicholson, 19 Vet. App. 473 (2006), which 
requires that notice be provided concerning the evaluation or 
the effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Complaint notice is required in this regard.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claims on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  Afford the Veteran a VA examination 
to ascertain the nature and etiology of 
his bilateral shoulder conditions.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the Veteran's currently diagnosed 
conditions had their  onset during 
service or are in any other way causally 
related to his active service, including 
whether they may have been aggravated by 
the conceded traumatic motor vehicle 
accidents sustained by the Veteran while 
on active duty.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the Veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2009).

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the Veteran has been given adequate time to respond, 
readjudicate his claims.  If the claims remain denied, issue 
to the Veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


